    Case 3:21-cv-00354-MMD-WGC Document 7 Filed 09/15/21 Page 1 of 3


                                                                                             FILED
                                   UNITED STATES JUDICIAL PANEL                             09/15/2021
                                                on
                                    MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                                       Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                              MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −162)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 574 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:


             Sep 15, 2021
                                                           John W. Nichols
                                                           Clerk of the Panel
  Case 3:21-cv-00354-MMD-WGC Document 7 Filed 09/15/21 Page 2 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                       MDL No. 2570



                    SCHEDULE CTO−162 − TAG−ALONG ACTIONS



  DIST       DIV.    C.A.NO.     CASE CAPTION


ALABAMA NORTHERN

  ALN         7      21−01054    Chatman v. Cook Incorporated et al   1:21-cv-6588-RLY-TAB

CONNECTICUT

  CT          3      21−00977    Gadson v. Cook Group, Inc. et al     1:21-cv-6589-RLY-TAB

MICHIGAN EASTERN

  MIE         5      21−11817    Zimmerman v. Cook Incorporated et al 1:21-cv-6590-RLY-TAB

NEVADA

  NV          3      21−00354    Ramirez v. Cook Incorporated et al   1:21-cv-6591-RLY-TAB

NEW JERSEY

   NJ         1      21−13965                                 1:21-cv-6592-RLY-TAB
                                 BEAUMONT et al v. COOK INCORPORATED   et al

NEW YORK SOUTHERN

  NYS         7      21−06541    Scannapieco v. Cook Incorporated et al1:21-cv-6593-RLY-TAB

NORTH CAROLINA EASTERN

  NCE         4      21−00111    Purvis v. Cook Group, Inc. et al     1:21-cv-6594-RLY-TAB

OHIO SOUTHERN

  OHS         2      21−04199    Harris v. Cook Group Incorporated et al1:21-cv-6595-RLY-TAB

OKLAHOMA EASTERN

  OKE         6      21−00233    Babb v. Cook Incorporated et al      1:21-cv-6596-RLY-TAB

SOUTH CAROLINA

   SC         8      21−02615    Boland v. Cook Incorporated et al    1:21-cv-6597-RLY-TAB

TEXAS SOUTHERN
  Case 3:21-cv-00354-MMD-WGC Document 7 Filed 09/15/21 Page 3 of 3


  TXS      4         21−02675   Brathwaite v. Cook Incorporated et al 1:21-cv-6598-RLY-TAB

WASHINGTON WESTERN

 WAW       3         21−05583   Swinkels v. Cook Incorporated et al   1:21-cv-6599-RLY-TAB
